Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142854                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LORRI A. RAJEWSKI,                                                                                      Brian K. Zahra,
             Plaintiff-Appellee,                                                                                     Justices

  v                                                                SC: 142854
                                                                   COA: 299464
                                                                   WCAC: 09-000149
  SECURITAS SERVICES USA, INC., and
  INDEMNITY INSURANCE COMPANY OF
  NORTH AMERICA,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 24, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
           t0718                                                              Clerk